Case 2:19-cv-13616-GCS-EAS ECF No. 32, PageID.169 Filed 11/05/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JOHN PATRICK MOORE, II,

                 Plaintiff,
                                            Case No. 19-CV-13616
     vs.
                                            HON. GEORGE CARAM STEEH
HEIDI WASHINGTON, S. CAMPBELL,
DAVID LEACH and JOSEPH SERAFIN,

              Defendants.
________________________________/

           ORDER ACCEPTING MAGISTRATE JUDGE'S
  REPORT AND RECOMMENDATION [ECF No. 15] AND DENYING
PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION [ECF No. 13]

     Plaintiff John Patrick Moore, II, filed this pro se civil rights action on

December 9, 2019 against defendants Heidi Washington, S. Campbell,

David Leach, and Joseph Serafin. 1 Moore alleges a violation of his First

Amendment rights under the Free Exercise Clause, the Religious Land and

Institutionalized Persons Act (RLUIPA), and the Equal Protection Clause of

the Fourteenth Amendment, arising from his limited ability to wear a kufi,

his religious headwear, in the prison. Moore filed a motion for preliminary

injunctive relief on March 19, 2020 (ECF No. 13).


1 As of September 30, 2020, plaintiff is represented by counsel (ECF No.
20)
                                      -1-
Case 2:19-cv-13616-GCS-EAS ECF No. 32, PageID.170 Filed 11/05/20 Page 2 of 5




     Prior to Moore filing his motion for preliminary injunction, this case

was referred to the Pro Se Prisoner Early Mediation Program, at which time

the case was stayed by the Court (ECF No. 11). Counsel for defendants

filed a limited appearance for purposes of participating in mediation (ECF

No. 12). However, the mediation program was suspended on June 8,

2020. Moore’s pending motion was then addressed by Magistrate Judge

Patricia Morris, who issued a Report recommending that the motion be

denied (ECF No. 15). Moore filed timely objections to the Report and

Recommendation (“R&R”) (ECF No. 17).

     When ruling on objections to an R&R, the court conducts a de novo

review of the portions of the R&R to which a party has filed specific

objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Smith v.

Detroit Fed'n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

On the other hand, general objections, or ones that merely restate

arguments previously presented to the magistrate judge, are not valid

objections and are “tantamount to a complete failure to object.” Cole v.

Yukins, 7 F. App'x 354, 356 (6th Cir. 2001). In this case, Moore states five

objections to the R&R.

      Moore’s first objection is that the R&R fails to recognize that a partial

ban of religious headwear constitutes a complete ban when one’s sincerely


                                      -2-
Case 2:19-cv-13616-GCS-EAS ECF No. 32, PageID.171 Filed 11/05/20 Page 3 of 5




held belief is that headwear must be worn at all times. However, the R&R

implicitly recognizes this argument when it discusses Davis v. Clinton, 74 F.

App’x 452, 455 (6th Cir. 2003), where the Sixth Circuit held that the denial

of wearing religious garb every day was validly related to penological

interests.

      Moore’s second objection is that defendants did not assert a

penological interest in support of the prison’s policy. This is due to the fact

that at the time plaintiff filed his motion, the case was stayed because it had

been referred to mediation. As such, plaintiff’s complaint had not been

served, defendants filed a limited appearance for purposes of mediation,

and defendants did not respond to plaintiff’s motion. Nevertheless, the

Report relies on persuasive court rulings that undermine Moore’s likelihood

of success on the merits.

      Third, Moore argues that for purposes of his RLUIPA argument, the

Magistrate Judge improperly described his claim as a mere inconvenience

on religious exercise. In his objection, Moore reiterates that his religious

practice is substantially burdened because the prison policy forces him to

choose between following his religious belief or facing disciplinary action.

The Magistrate Judge concluded that at this stage of the litigation, the

limitations put in place by the policy are not the type that constitute a


                                      -3-
Case 2:19-cv-13616-GCS-EAS ECF No. 32, PageID.172 Filed 11/05/20 Page 4 of 5




substantial burden on plaintiff’s exercise of his religion. Rather, for

purposes of analyzing the likelihood of success on the merits, the balance

struck by the policy’s limitations to serve a penological interest is an issue

to which the Court will generally defer to the expertise and experience of

prison administrators. Tolliver v. Noble, 2:16-cv-1020, 2019 WL 2559512,

at *9 (S.D. Ohio June 21, 2019) (citing Moore v. Cruse, 2:12-CV-609, 2013

WL 6578935, at *6 (S.D. Ohio Dec. 16, 2013).

      Moore’s fourth objection focuses on the R&R’s analysis of Tolliver.

Moore distinguishes the facts of Tolliver, where the inmate was permitted to

wear a kufi at all times but objected to the policy that he could not wear a

colorful kufi. This factual distinction, while correct, does not change the

analysis. The Magistrate Judge referred to the proper legal analysis,

which requires that a restriction on religious activity must bear a reasonable

relationship to a legitimate penological interest.

      Moore’s fifth and final objection repeats that a partial ban of the kufi is

essentially a complete ban. This objection was previously addressed.

      Now, therefore,

      IT IS HEREBY ORDERED that plaintiff’s objections are

OVERRULED.

      IT IS HEREBY FURTHER ORDERED that the Report and


                                      -4-
Case 2:19-cv-13616-GCS-EAS ECF No. 32, PageID.173 Filed 11/05/20 Page 5 of 5




Recommendation [ECF No. 15] is accepted by the Court.

     IT IS HEREBY FURTHER ORDERED that plaintiff’s motion for

preliminary injunction [ECF No. 13] is DENIED.

Dated: November 5, 2020
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   November 5, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                          -5-
